         Case 4:21-cv-01046 Document 15 Filed on 05/18/21 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

TREY A. MONSOUR,                                  §
                                                  §
       Plaintiff,
                                                  §
                                                    CASE NO. 4:21-cv-01046
v.                                                §
                                                  §
POLSINELLI PC,                                    §
                                                  §
                                                  §
       Defendant.
                                                  §
                                                  §

     STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO FRCP 41(a)(1)(A)(ii)

          WHEREAS the parties have agreed to pursue the dispute resolution requirements of

 Plaintiff’s Employment Agreement,

          IT IS HEREBY STIPULATED AND AGREED by and between the parties that the above-

 captioned action against Polsinelli PC is dismissed without prejudice pursuant to FRCP

 41(a)(1)(A)(ii); and

          IT IS FURTHER HEREBY STIPULATED AND AGREED that Defendant’s Rule

 12(b)(3) Motion to Dismiss, Motion to Compel Arbitration, and Motion for Attorneys’ Fees is

 moot.

 Dated: May 18, 2021

 SO STIPULATED:

     GORDON REES SCULLY                        BREWER, ATTORNEYS &
     MANUSKHANI LLP                            COUNSELORS




                                              1
      Case 4:21-cv-01046 Document 15 Filed on 05/18/21 in TXSD Page 2 of 2




By:     /s/ Laura E. De Santos          By: /s/ William A. Brewer III
         Laura E. De Santos                 William A. Brewer III

        1900 West Loop South                 1717 Main Street
        Suite 1000                           Suite 5900
        Houston, TX 77027                    Dallas, TX 75201
        Tel: (713) 961-3366                  Tel: (214) 653-4875
        Fax: (713) 961-3938                  Fax: (214) 653-1015


Counsel for Defendant Polsinelli PC     Counsel for Plaintiff Trey Monsour




                                       2
